Order filed August 12, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00564-CV
                                  ____________

                       VINCENT ZAHORIK, Appellant

                                        V.

 METROPLITAN LIFE INSURANCE COMPANY, MOHSIN NOON, AMY
       CATCHING, AND SUZANNE WYZINSKI-SMITH, Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-61851

                                   ORDER

      The notice of appeal in this case was filed July 11, 2014. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before August 27, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM